                Case 2:20-cv-00107-AC Document 19 Filed 09/02/20 Page 1 of 1


 1   SHELLIE LOTT, SBN: 246202
     Cerney Kreuze & Lott, LLP
 2   42 N. Sutter Street, Suite 400
 3   Stockton, California 95202
     Telephone: (209) 948-9384
 4   Facsimile: (209) 948-0706
 5
 6   Attorney for Plaintiff
                                      UNITED STATES DISTRICT COURT
 7
 8                                   EASTERN DISTRICT OF CALIFORNIA

 9                                           SACRAMENTO BRANCH
10
     MARIA E. BAUTISTA,                                         Case No.: 2:20-cv-00107-AC
11
                        Plaintiff,
12
     vs.                                                        ORDER FOR THE AWARD OF
13                                                              ATTORNEY FEES PURSUANT TO THE
     ANDREW SAUL,                                               EQUAL ACCESS TO JUSTICE ACT, 28
14                                                              U.S.C. § 2412(d)
     Acting Commissioner of Social Security,
15
16                      Defendant
17
18           Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that attorney fees
19   under EAJA, in the amount of FOUR-THOUSAND, SEVEN-HUNDRED NINETY-SIX dollars
20
     and FIFTEEN cents ($4,796.15), are awarded to Plaintiff, subject to the terms of the stipulation.
21
             IT IS SO ORDERED.
22
23
     Dated: September 1, 2020
24
25
26
27
28

                               STIPULATION AND PROPOSED ORDER FOR THE AWARD OF ATTORNEY FEES
                                PURSUANT TO THE EQUAL ACCESS TO JUSTICE ACT, 28 U.S.C. § 2412(D)
     2:20-CV-00107-AC                                                                              PAGE 1
